number release date office_of_chief_counsel internal_revenue_service memorandum cc pa dpl b01 sepowers ct-124821-04 uilc date august to richard a rappazzo area_counsel dallas criminal tax cc ct dal attn jeff j borchers general attorney houston criminal tax cc ct dal hou from david l fish senior technician reviewer disclosure and privacy law branch procedure administration cc pa dpl b01 ------------------------------------------------------------------------------------------ subject this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues whether the service’s use of a private information source ---------------------------------- ------------------------------------- ------------- during a criminal investigation violates the right to financial privacy_act rfpa u s c if so whether applicable disclosure and privacy laws prevent the service from using ------------- as an investigative resource during a criminal investigation conclusion the service may use ------------- so long as it avoids requesting information through ------------- where the request could create a cause of action under rfpa against the service in federal courts within the tenth circuit and under the particular facts and circumstances of the case the disclosure is necessary to obtain information not otherwise reasonably available within the meaning of internal_revenue_code i r c sec_6103 and treas reg k -1t ct-124821-04 facts ------------- is a private organization ------------- is one of twenty-two financial_institution associations in the united_states one service that ------------- provides is the -------------- -------------------------------- ------------- members which are law enforcement agencies may submit queries to ------------- as to whether a specific individual or business taxpayer owns a checking account savings account or safe deposit box at ---------------- ------------affiliated financial institutions using the --------------------------------------- generally ------------- members send inquiries via a web-based interface however the service would use facsimile communications to send inquiries to ----------------------- ------ ---------------------------------because of disclosure and privacy concerns regarding the service’s use of ------------- a single query may substitute for more traditional information gathering methods such as interviewing employees of multiple financial institutions because ------------- maintains consolidated financial information from many financial institutions located in -------------------------- -------------- and ------------ ------------- in some instances the service may accomplish investigative results that may have been otherwise unattainable or accomplished through multiple face-to-face interviews internal_revenue_manual irm describes various investigative techniques for respective types of criminal investigations irm lists investigative activities which do not require authorization to identify an individual or entity without initiating an investigation the activities include clipping news articles accessing irs data bases maintaining liaison with other law enforcement agencies viewing tax information on the integrated data retrieval system idrs interviewing informants identifying individuals through vehicle license checks visually inspecting a home_office real_estate or property to identify an individual and recording results of the aforementioned activities after an individual or entity is identified the service may initiate a subject criminal investigation sci if an individual or entity is alleged to be in non-compliance with the laws enforced by the irs and the case has prosecution potential irm the object of a sci is to gather pertinent evidence to prove or disprove the existence of a violation of the laws enforced by the irs id pursuant to irm a sci must be authorized by a special_agent in charge sac or assistant special_agent in charge asac in title_26 investigations we understand ------------- would be used in the following manner the service would submit an inquiry to ------------- via facsimile only in circumstances that the service has initiated a sci on a specific individual or entity attempted and failed in it sec_1 the idrs system is the service’s primary resource for researching current taxpayer account information once a taxpayer’s account has been retrieved on idrs the locations of tax returns and other paper documents which are pertinent to account transactions can be determined only a sac can approve title or sci’s irm however in situations involving sensitive investigations the director of field operations must approve the sci irm ct-124821-04 attempt to gather information about the existence of financial_assets by using traditional investigative techniques such as researching the service’s idrs and searching the taxpayer’s trash for evidence of the existence of such financial_assets and determined that the taxpayer is not forthcoming or cooperative after attempting to gather the information from the taxpayer the special_agent may submit the taxpayer’s name address and if warranted taxpayer_identification_number the special_agent can usually obtain this information from the service’s records we understand that ------ ------------- would not be used indiscriminately rather it would be used only as an alternative method to gather information related to a specific sci after other traditional methods of information gathering were employed and failed after ------------- received an inquiry from the service ------------- would forward the search information via secure e-mail to individual risk officers at the affiliated financial institutions using search criteria defined by the irs special_agent for example a special_agent may narrow the search criteria to include only the affiliated financial institutions located within a defined geographic area of the taxpayer’s business or residence responses from the affiliated financial institutions if any would be returned directly to the special_agent the response times for the inquiries are usually within three work days responses are not routed back through ------------- the contents of the responses from the affiliated financial institutions include the type of account and the identity of the owner of the account law and analysi sec_4 right to financial privacy_act a financial_institution may maintain records that establish the existence of taxpayer assets which may be useful to government agencies for enforcement activities we understand that in some cases using only the name and address of an individual or entity would be insufficient to search ---------------- database searches including common last names for example would yield multiple false positive results the analysis herein was coordinated with branch of the office of the assistant chief_counsel collection bankruptcy summonses financial institutions are also subject_to the use and disclosure restrictions contained in the gramm-leach-bliley act glb pub_l_no we believe that disclosures by banks under the circumstances described in this memorandum would be permissible under certain law enforcement exceptions to the glb u s c sec_6802 to law enforcement agencies to the extent specifically permitted or required under other provisions of law and in accordance with rfpa and e to comply with a properly authorized civil criminal or regulatory investigation this position was informally coordinated with federal trade commission office of the general counsel personnel who concurred with our conclusion specific glb issues can be dealt with in the context of a particular case ct-124821-04 generally government agencies’ access to financial records6 is prohibited unless a particular statutory exception applies rfpa sec_3402 one of the exceptions to the general_rule is that there is no prohibition on the disclosure of financial records in accordance with procedures authorized by title_26 rfpa c it is the service’s position that its investigatory practice of first seeking information informally before compelling production with a summons is a procedure authorized by sec_7602 which fits within the exception of rfpa c therefore in general the service may informally solicit and receive information from financial institutions without running afoul of the privacy provisions in the rfpa however as explained more fully below the service cannot take this position in the tenth circuit or in any situation that could be governed by that circuit’s precedents because of the adverse decision in 922_f2d_573 10th cir in neece the court held that a bank’s voluntary disclosure of a customer’s financial records to the service without prior notice to the customer violated the rfpa the court reasoned that while sec_7602 - authorized the service to take several actions such as examining and summoning records it did not contain procedures within the meaning of the rfpa c instead the court reasoned that the procedures referred to in the rfpa were those codified in sec_7609 which require the service to notify the taxpayer and any other person identified in the description of summoned records and provide the taxpayer and any other notified person with an opportunity to challenge the summons in court neece remains viable in the tenth circuit despite the enactment of sec_7609 which provides n othing in sec_7609 shall be construed to limit the service’s ability to obtain information other than by summons through formal or informal procedures authorized by sec_7601 and sec_7602 the legislative_history does not expressly indicate that congress intended to overturn neece and the service does not take that position given the holding in neece we cannot recommend that the service send informal requests for information through ------------- to financial institutions that are governed by tenth circuit precedents states in the tenth circuit are wyoming utah colorado kansas oklahoma and new mexico ------------- has associated financial institutions in ---------------- and -------------- therefore no requests rfpa sec_3401 defines a financial record as information known to have been derived from any record held by a financial_institution pertaining to a customer’s relationship with the financial_institution the confirmed existence of an account or safe deposit box fits within this definition the neece court emphasized that by enacting sec_7609 and the rfpa congress intended for bank customers to be notified and to have an opportunity to object whenever the service or other federal agencies sought access to financial records however the court did not consider the treatment of third-party summonses excepted from notice requirements by sec_7609 however sec_7609 provides a powerful counterargument to the tenth circuit’s conclusion that sec_7602 provides no procedures within the meaning of rfpa c for informal information gathering internal_revenue_manual accord internal_revenue_manual summons use ct-124821-04 should be forwarded to financial institutions for information about accounts that may be maintained in those two states additionally the tenth circuit’s precedential influence extends beyond the geographical boundaries of wyoming utah colorado kansas oklahoma and new mexico because a rfpa cause of action may arise in any appropriate federal district_court u s c furthermore pursuant to u s c sec_1391 venue in any civil_action against a federal_agency may lie in any district in which the defendant resides the cause of action arose where any real_property involved in the action is situated or where the plaintiff resides if no real_property is involved therefore the service must not solicit information through --- ------------- if any of the following conditions exist the financial_institution is located in the tenth circuit the information concerns a taxpayer residing in the tenth circuit regardless of the location of the financial_institution or the service office or the service office is located in the tenth circuit regardless of the location of the financial_institution or the taxpayer’s residence the neece decision and our office’s recommendations do not eliminate all potential uses of the ------------- system ------------- has associated financial institutions in -------- and ------------- if for example the service’s ------------------------ office sends a request to ------------- for information about any -------- or ------------- bank accounts that may be owned by a taxpayer who resides in -------- or ------------- the neece decision should not be an impediment sec_6103 with regards to non-tenth circuit uses of ------------- in order to obtain taxpayers’ financial records from a financial_institution the service must necessarily disclose return_information a taxpayer’s name address and taxpayer_identification_number or any information collected by the service in connection with determining the existence or possible existence of tax_liability constitutes return_information under the internal_revenue_code sec_6103 generally sec_6103 provides that returns and return_information are confidential except as authorized by title_26 no officer_or_employee of the united_states shall disclose any return or return_information obtained by him in any manner in connection with his service id however sec_6103 in pertinent part states that an internal revenue_officer or employee may in connection with his official duties relating to any criminal tax investigation disclose return_information to the extent that such disclosure is necessary in obtaining information which is not otherwise reasonably available with respect to the enforcement of any provision of this title such disclosures shall be made only in such situations and under such conditions as the secretary may prescribe by regulation sec_6103 emphasis added pursuant to sec_301_6103_k_6_-1t an internal revenue employee in connection with official duties relating to any criminal investigation or enforcement activity under the internal revenue laws may disclose return_information of any ct-124821-04 taxpayer to the extent necessary to obtain information relating to such official duties or to accomplish properly any activity connected with such official duties including establishing or verifying misconduct or possible misconduct or other activity proscribed by the internal revenue laws or related statutes according to sec_301_6103_k_6_-1t c the definition of information not otherwise reasonably available is information that the irs employee reasonably believes under the facts and circumstances known to the employee at the time of a disclosure cannot be obtained in a sufficiently accurate or probative form or in a timely manner and without impairing the proper performance of the official duties described by the temporary regulations without making the disclosure the information sought by the service from ------------- in the proposed investigative activity relates to the official duties of the service employee inquiries must of course follow the regulations established for investigative disclosures under sec_6103 and respect the service’s privacy principles as with any other investigative disclosure of return_information in order to obtain information a disclosure of return_information via facsimile communication from the service to ------------- must be measured against the necessity test as provided by sec_6103 and sec_301_6103_k_6_-1t generally the disclosure of name address and if necessary taxpayer_identification_number by facsimile in order to obtain financial record information for investigative purposes is likely to meet the standards of the statute and regulation because ------------- --------------------------------------------------------------------------------------------------------------------- is being used as a supplemental tool to established investigatory practices whether the service employee may use ------------- in lieu of interviewing employees of multiple financial institutions within a given geographic area depends on the facts of each case for example if employing traditional methods would cause the same information to be not otherwise reasonably available because that information could not be obtained in a timely manner or the traditional_method would impair the proper performance of the service employee’s official duties disclosures of a taxpayer’s name address or taxpayer_identification_number by facsimile would be authorized authorization for sec_6103 disclosures are narrow and only that information necessary to obtain information should be disclosed the service’s inquiries to ----------- ------------- must be specific in nature and made on a case-by-case basis also the service employee making the inquiry must individually define a reasonable scope of the search for example the facts and circumstance of a case are as follows a sci exists in which the income of a specific taxpayer is at issue the service used traditional investigative methods that have failed the service has determined that the taxpayer is not forthcoming or cooperative investigators have reason to believe that the taxpayer is banking within the specific geographic area of ------------- or -------- and the taxpayer is not otherwise subject_to the jurisdiction of the tenth circuit there is no ct-124821-04 other indications of where the taxpayer may have a financial_account and the taxpayer may be a customer at any of --------------------affiliated financial institutions within the specific geographic area under these facts and circumstances the use of -- -------------- and the consequent disclosures would be authorized under sec_6103 as part of the criteria for the inquiry the service employee should request that the search be limited to certain financial institutions within a certain distance of the taxpayer’s residence or place of business the service employee should also provide appropriate contact information so that the responding risk officers at respective financial institutions can forward any responsive information directly to the service employee by phone or facsimile this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- at --------------------- if you have any further questions
